                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


TERRY IVY                                                                    PLAINTIFF


       v.                                 NO. 18-5204


NANCY A. BERRYHILL, Commissioner
Social Security Administration                                               DEFENDANT


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, Terry Ivy, brings this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying his claim for supplemental security income (SSI) benefits under the

provisions of Title XVI of the Social Security Act (Act). The Defendant filed an Answer to

Plaintiff's action on February 15, 2019, asserting that the findings of the Commissioner were

supported by substantial evidence and were conclusive. (Doc. 12).

       On May 8, 2019, the Commissioner, having changed positions, filed an unopposed

motion requesting that Plaintiff's case be remanded pursuant to "sentence four" of section

405(g) in order to conduct further administrative proceedings. (Doc. 18).

       The exclusive methods by which a district court may remand a social security case to

the Commissioner are set forth in "sentence four" and "sentence six" of 42 U.S.C. § 405(g). A

remand pursuant to "sentence six" is limited to two situations: where the Commissioner

requests a remand before answering the complaint, or where the court orders the Commissioner

to consider new, material evidence that was for good cause not presented before the agency.

The fourth sentence of the statute provides that "[t]he court shall have power to enter, upon the

                                               1
pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for a

rehearing." 42 U.S.C. § 405(g); Shalala v. Schaefer, 509 U.S. 292, 296, 113 S.Ct. 2625 (1993).

         Here, the Court finds remand for the purpose of the ALJ to further evaluate the evidence

appropriate.

         Based on the foregoing, the undersigned recommends granting the Commissioner's

unopposed motion to reverse the decision of the ALJ and remand this case to the Commissioner

for further administrative action pursuant to "sentence four" of section 405(g). The parties

have fourteen days from receipt of our report and recommendation in which to file

written objections pursuant to 28 U.S.C. § 636(b)(1). The failure to file timely objections

may result in waiver of the right to appeal questions of fact. The parties are reminded

that objections must be both timely and specific to trigger de novo review by the district

court.

         DATED this 10th day of May 2019.




                                       /s/ Erin L. Wiedemann
                                       HON. ERIN L. WIEDEMANN
                                       UNITED STATES MAGISTRATE JUDGE




                                                2
